The judgment herein was affirmed at a former day, and appellant has filed a motion for rehearing. The Assistant Attorney-General moves the court to dismiss the motion for rehearing because appellant has been released from jail since the affirmance of this judgment, and has executed a bond to the sheriff in the sum of $300. Attached to the State's motion is the affidavit of W.W. Willeford, sheriff of Upshur County, that appellant is not in custody, and a certified copy of the bond executed by appellant, Jerry Walton. Appellant having been released from custody ousts this court of jurisdiction; and the motion is accordingly sustained. Ex parte Irvine, 7 Texas Crim. App., 288; Ex parte Cole, 14 Texas Crim. App., 579; Ex parte Talbutt, 39 Tex. Crim. 12; Ex parte Chesnutt, 39 Tex.Crim. Rep.. The motion for rehearing filed by appellant is accordingly dismissed, and the clerk of this court is directed to issue mandate.
Motion for rehearing dismissed.